           CASE 0:21-cv-00812-JRT-DTS Doc. 4 Filed 03/26/21 Page 1 of 2



                       UNITED STATES DISTRICT COURT



                                FOURTH DIVISION



Lori Nystrom

                            Plaintiff,                               COMPLAINT

      v.
                                                        JURY TRIAL DEMANDED
United States of America,

                            Defendant.                  Case No.: 21-cv-00812

                                              I

                                         JURISDICTION

      This action arises under the Federal Tort Claims Act, 28 USC §§ 2671-2680.

This Court is vested with jurisdiction pursuant to 28 USC § 1346(b).

                                              II

                                            VENUE

      The acts and omissions complained of in this Complaint occurred in the City of

St. Michael, County of Wright, State of Minnesota which is within the Fourth Division

of the District of Minnesota.

                                              III

                                    CAUSE OF ACTION

      On December 14, 2019, at approximately 9:20 a.m., plaintiff Lori Nystrom was

in her home at 2002 Queen Avenue North, Minneapolis, Minnesota. At or around the

same time, Ka Yang, an employee of defendant, was on her postal route in course and

scope of her employment with defendant, when she came upon a loose dog and placed

it in plaintiff's fenced yard without permission, and by reason of the negligence of

defendant’s employee, Ka Yang, in violation of the United States Postal Service rules
         CASE 0:21-cv-00812-JRT-DTS Doc. 4 Filed 03/26/21 Page 2 of 2



and regulations pertaining to loose dogs, plaintiff Lori Nystrom was caused to be bit

by said dog when she exited her home.

                                            IV

      As a result of the negligence of defendant’s employee, Ka Yang, asherein before

alleged, plaintiff Lori Nystrom was injured, has in the past and will in the future suffer

pain and disability, has in the past and will in the future incur medical expense, has

in the past and will in the future suffer loss of earnings and impairment of earning

capacity, and has been otherwise injured.

                                            V

      That on the March 23, 2020, plaintiff Lori Nystrom filed a claim with the United

States Postal Service, an agency of the United States, which was denied on September

11, 2020, and filed for reconsideration on February 1, 2021, which was denied on

February 22, 2021.

                                            VI

      WHEREFORE, plaintiff Lori Nystrom requests judgment against defendant

United States of America as follows:

      1.For compensatory damages, the sum of Four Hundred FiftyThousand Dollars
      ($75,000.00);
      2.Interest as allowed by law;
      3.Costs of suit;
      4.Such other and further relief as the Court may deem just andproper.



                                  PERRON LAW OFFICE, LLC

      Dated: March 26, 2021       By:______________________________
                                  Mark W. Perron, #0396076
                                  Attorney for Plaintiff
                                  2150 Third Street
                                  Suite 6
                                  White Bear Lake, MN 55110
                                  651-705-9098
                                  mark@perronlawoffice.com


                                            2
